Non-Responsive Amendment
The reply filed on 12/3/20 is not fully responsive to the prior Office action because of the following omission(s) or matter(s) (see 37 CFR 1.111).  First, for clarification, paragraphs [0030] and [0032] in the specification do not support the claimed amendment to independent claim 1.  Did Applicant intend to write paragraph [0029] and [0031] instead (see excerpts below).

Specification, page 4, paragraph [0029]

    PNG
    media_image1.png
    283
    811
    media_image1.png
    Greyscale


Specification, page 5, paragraph [0031]

    PNG
    media_image2.png
    163
    802
    media_image2.png
    Greyscale


	Second, independent claim 1 (see excerpt below) discloses that one is preparing a 64Cu-BaBaSar-RGD2 solution comprising lyophilizing a solution of BaBaSar-RGD2 with a buffer salt to obtain a powder.  However, paragraph [0029] discloses that BaBaSar-RGD2 is dissolved in a sodium acetate buffer, the pH adjusted using NaOH, 

Amended Claim 1

    PNG
    media_image3.png
    142
    796
    media_image3.png
    Greyscale


Note(s):  Applicant is respectfully reminded that according to MPEP 608.01, the claims should be submitted on a separate sheet.  In other words, the claims should not be included on a sheet including any other part of the application.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 7, 2021